UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 3 1, 2017 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-23325 (Exact name of registrant as specified in its charter) Delaware 43-1792717 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1341 West Battlefield Springfield, Missouri (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (417) 520-4333 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company or an emerging growth company. See the definitions of “large accelerated filer”, “accelerated filer”, “smaller reporting company” and “emerging growth company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Emerging growth company [ ] If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding as of May 1, 2017 Common Stock, Par Value $0.10 per share 4,421,275 Shares GUARANTY FEDERAL BANCSHARES, INC. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Financial Statements (Unaudited): Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Income 4 Condensed Consolidated Statements of Comprehensive Income 5 Condensed Consolidated Statements of Stockholders’ Equity 6 Condensed Consolidated Statements of Cash Flows 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures about Market Risk 32 Item 4. Controls and Procedures 33 PART II. OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 34 Item 4. Mine Safety Disclosures 34 Item 5. Other Information 34 Item 6. Exhibits 34 Signatures 35 2 PART I FINANCIAL INFORMATION Item 1. Financial Statements GUARANTY FEDERAL BANCSHARES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS MARCH 31, 2017 (UNAUDITED) AND DECEMBER 31, 2016 3/31/17 12/31/16 ASSETS Cash and due from banks $ 3,768,095 $ 3,769,478 Interest-bearing deposits in other financial institutions 4,734,136 5,318,963 Cash and cash equivalents 8,502,231 9,088,441 Available-for-sale securities 91,145,987 92,399,235 Held-to-maturity securities 24,193 27,528 Stock in Federal Home Loan Bank, at cost 4,509,500 4,611,000 Mortgage loans held for sale 2,240,267 2,183,633 Loans receivable, net of allowance for loan losses of March 31, 2017 - $6,172,345 - December 31, 2016 - $5,742,449 585,249,149 538,273,640 Accrued interest receivable 1,931,357 1,947,063 Prepaid expenses and other assets 3,261,263 2,961,336 Foreclosed assets held for sale 1,414,200 2,682,353 Premises and equipment, net 11,042,493 10,871,039 Bank owned life insurance 19,388,985 19,272,893 Deferred and receivable income taxes 3,403,877 3,661,658 $ 732,113,502 $ 687,979,819 LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits $ 551,407,462 $ 505,362,750 Federal Home Loan Bank advances 92,100,000 95,700,000 Subordinated debentures 15,465,000 15,465,000 Advances from borrowers for taxes and insurance 277,121 192,460 Accrued expenses and other liabilities 1,172,932 1,077,396 Accrued interest payable 192,124 207,833 660,614,639 618,005,439 COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' EQUITY Capital Stock: Common stock, $0.10 par value; authorized 10,000,000 shares; issued March 31, 2017 and December 31, 2016 - 6,875,503 shares 687,550 687,550 Additional paid-in capital 50,518,677 50,552,077 Retained earnings, substantially restricted 58,334,395 57,347,282 Accumulated other comprehensive loss Unrealized loss on available-for-sale securities, net of income taxes ) ) 108,631,969 107,277,668 Treasury stock, at cost; March 31, 2017 and December 31, 2016 - 2,454,228 and 2,465,476 shares, respectively ) ) 71,498,863 69,974,380 $ 732,113,502 $ 687,979,819 See Notes to Condensed Consolidated Financial Statements 3 GUARANTY FEDERAL BANCSHARES, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME THREE MONTHS ENDED MARCH 31, 2(UNAUDITED) 3/31/2017 3/31/2016 Interest Income Loans $ 6,246,510 $ 5,701,892 Investment securities 475,469 457,851 Other 49,423 45,302 6,771,402 6,205,045 Interest Expense Deposits 621,854 584,817 FHLB advances 399,927 301,164 Subordinated debentures 151,680 139,430 1,173,461 1,025,411 Net Interest Income 5,597,941 5,179,634 Provision for Loan Losses 475,000 375,000 Net Interest Income After Provision for Loan Losses 5,122,941 4,804,634 Noninterest Income Service charges 267,106 265,969 Gain on sale of investment securities - 51,030 Gain on sale of mortgage loans held for sale 408,614 349,874 Gain on sale of Small Business Administration loans 130,488 69,552 Net gain (loss) on foreclosed assets 38,073 ) Other income 385,084 383,105 1,229,365 1,108,822 Noninterest Expense Salaries and employee benefits 2,857,771 2,550,932 Occupancy 486,229 444,701 FDIC deposit insurance premiums 53,112 116,850 Data processing 229,316 215,130 Advertising 131,250 131,250 Other expense 661,942 650,613 4,419,620 4,109,476 Income Before Income Taxes 1,932,686 1,803,980 Provision for Income Taxes 503,445 527,375 Net Income Available to Common Shareholders $ 1,429,241 $ 1,276,605 Basic Income Per Common Share $ 0.33 $ 0.29 Diluted Income Per Common Share $ 0.32 $ 0.29 See Notes to Condensed Consolidated Financial Statements 4 GUARANTY FEDERAL BANCSHARES, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME THREE MONTHS ENDED MARCH 31, 2(UNAUDITED) 3/31/2017 3/31/2016 NET INCOME $ 1,429,241 $ 1,276,605 OTHER ITEMS OF COMPREHENSIVE INCOME: Change in unrealized loss on investment securities available-for-sale, before income taxes 635,854 858,906 Less: Reclassification adjustment for realized gains on investment securities included in net income, before income taxes - ) Total other items of comprehensive income 635,854 807,876 Income tax expense related to other items of comprehensive income 235,266 298,913 Other comprehensive income 400,588 508,963 TOTAL COMPREHENSIVE INCOME $ 1,829,829 $ 1,785,568 See Notes to Condensed Consolidated Financial Statements 5 GUARANTY FEDERAL BANCSHARES, INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY THREE MONTHS ENDED MARCH 31, 2017 (UNAUDITED) Common Stock Additional Paid-In Capital Treasury Stock Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Balance, January 1, 2017 $ 687,550 $ 50,552,077 $ ) $ 57,347,282 $ ) $ 69,974,380 Net income - - - 1,429,241 - 1,429,241 Change in unrealized loss on available-for-sale securities, net of income taxes - 400,588 400,588 Dividends on common stock ($0.10 per share) - - - ) - ) Stock award plans - ) 170,182 - - 136,782 Balance, March 31, 2017 $ 687,550 $ 50,518,677 $ ) $ 58,334,395 $ ) $ 71,498,863 See Notes to Condensed Consolidated Financial Statements 6 GUARANTY FEDERAL BANCSHARES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS THREE MONTHS ENDED MARCH 31, 2(UNAUDITED) 3/31/2017 3/31/2016 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 1,429,241 $ 1,276,605 Items not requiring (providing) cash: Deferred income taxes ) ) Depreciation 230,186 204,063 Provision for loan losses 475,000 375,000 Gain on sale of Small Business Administration loans ) ) Gain on sale of mortgage loans held for sale and investment securities ) ) Gain on sale of foreclosed assets ) - Amortization of deferred income, premiums and discounts 183,994 36,188 Stock award plan expense 136,782 86,857 Origination of loans held for sale ) ) Proceeds from sale of loans held for sale 14,384,621 13,970,021 Increase in cash surrender value of bank owned life insurance ) ) Changes in: Accrued interest receivable 15,706 216,765 Prepaid expenses and other assets ) ) Accounts payable and accrued expenses 78,702 ) Income taxes receivable/payable 398,289 404,998 Net cash provided by operating activities 1,941,478 2,535,048 CASH FLOWS FROM INVESTING ACTIVITIES Net change in loans ) 707,296 Principal payments on available-for-sale securities 1,756,038 1,615,252 Principal payments on held-to-maturity securities 3,335 4,318 Proceeds from maturities of available-for-sale securities - 535,000 Purchase of premises and equipment ) ) Purchase of available-for-sale securities - ) Proceeds from sale of available-for-sale securities - 30,514,669 Redemption (purchase) of FHLB stock 101,500 ) Purchase of tax credit investments ) - Proceeds from sale of foreclosed assets held for sale 960,388 40,706 Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Cash dividends paid ) ) Net increase in demand deposits, NOW accounts and savings accounts 49,337,734 3,456,203 Net decrease in certificates of deposit ) ) Repayments of FHLB advances ) - Advances from borrowers for taxes and insurance 84,661 54,107 Stock options exercised - 77,850 Net cash provided by financing activities 42,088,370 1,458,627 DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 9,088,441 18,774,419 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 8,502,231 $ 17,621,871 See Notes to Condensed Consolidated Financial Statements 7 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1: Basis of Presentation The accompanying unaudited interim condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles (GAAP) for interim financial information and with the instructions to Form 10-Q and Rule 8-03 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting only of normal recurring accruals) considered necessary for a fair presentation have been included. These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in Guaranty Federal Bancshares, Inc.’s (the “Company”) Annual Report on Form 10-K for the year ended December 31, 2016 (“2016 Annual Report”) filed with the Securities and Exchange Commission (the “SEC”). The results of operations for the periods are not necessarily indicative of the results to be expected for the full year. The condensed consolidated balance sheet of the Company as of December 31, 2016, has been derived from the audited consolidated balance sheet of the Company as of that date. Certain information and note disclosures normally included in the Company’s annual financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted. Note 2: Principles of Consolidation The accompanying condensed consolidated financial statements include the accounts of the Company and its wholly owned subsidiary, Guaranty Bank (the “Bank”). All significant intercompany transactions and balances have been eliminated in consolidation. Note 3: Securities The amortized cost and approximate fair values of securities classified as available-for-sale were as follows: Amortized Cost Gross Unrealized Gains Gross Unrealized (Losses) Approximate Fair Value As of March 31, 2017 Debt Securities: Municipals $ 39,252,697 $ 121,186 $ ) $ 38,580,131 Corporates 7,013,388 105,327 ) 7,106,963 Government sponsored mortgage-backed securities and SBA loan pools 46,322,098 21,469 ) 45,458,893 $ 92,588,183 $ 247,982 $ ) $ 91,145,987 8 Amortized Cost Gross Unrealized Gains Gross Unrealized (Losses) Approximate Fair Value As of December 31, 2016 Debt Securities: Municipals $ 39,357,506 $ 65,673 $ ) $ 38,337,525 Corporates 7,003,986 54,050 ) 7,053,522 Government sponsored mortgage-backed securities and SBA loan pools 48,115,793 19,432 ) 47,008,188 $ 94,477,285 $ 139,155 $ ) $ 92,399,235 Maturities of available-for-sale debt securities as of March 31, 2017: Amortized Cost Approximate Fair Value 1-5 years $ 1,627,007 $ 1,639,778 6-10 years 14,994,780 14,974,617 After 10 years 29,644,298 29,072,699 Government sponsored mortgage-backed securities and SBA loan pools not due on a single maturity date 46,322,098 45,458,893 $ 92,588,183 $ 91,145,987 The amortized cost and approximate fair values of securities classified as held to maturity are as follows: Amortized Cost Gross Unrealized Gains Gross Unrealized (Losses) Approximate Fair Value As of March 31, 2017 Debt Securities: Government sponsored mortgage-backed securities $ 24,193 $ 567 $ (4 ) $ 24,756 Amortized Cost Gross Unrealized Gains Gross Unrealized (Losses) Approximate Fair Value As of December 31, 2016 Debt Securities: Government sponsored mortgage-backed securities $ 27,528 $ 625 $ - $ 28,153 9 Maturities of held-to-maturity securities as of March 31, 2017: Amortized Cost Approximate Fair Value Government sponsored mortgage-backed securities not due on a single maturity date $ 24,193 $ 24,756 The book value of securities pledged as collateral, to secure public deposits and for other purposes, amounted to $76,426,679 and $48,723,259 as of March 31, 2017 and December 31, 2016, respectively. The approximate fair value of pledged securities amounted to $75,041,697 and $47,617,900 as of March 31, 2017 and December 31, 2016, respectively. Realized gains and losses are recorded as net securities gains. Gains on sales of securities are determined on the specific identification method. Gross gains of $0 and $51,030 as of March 31, 2017 and March 31, 2016, respectively, were realized from the sale of available-for-sale securities. The tax effect of these net gains was $0 and $18,881 as of March 31, 2017 and March 31, 2016, respectively. The Company evaluates all securities quarterly to determine if any unrealized losses are deemed to be other than temporary. Certain investment securities are valued at less than their historical cost. These declines are primarily the result of the rate for these investments yielding less than current market rates, or declines in stock prices of equity securities. Based on evaluation of available evidence, management believes the declines in fair value for these securities are temporary. It is management’s intent to hold the debt securities to maturity or until recovery of the unrealized loss. Should the impairment of any of these debt securities become other than temporary, the cost basis of the investment will be reduced and the resulting loss recognized in net income in the period the other-than-temporary impairment is identified, to the extent the loss is related to credit issues, and to other comprehensive income to the extent the decline on debt securities is related to other factors and the Company does not intend to sell the security prior to recovery of the unrealized loss. Certain other investments in debt and equity securities are reported in the financial statements at an amount less than their historical cost. Total fair value of these investments at March 31, 2017 and December 31, 2016, was $69,657,304 and $79,361,229, respectively, which is approximately 76% and 86% of the Company’s investment portfolio. 10 The following table shows gross unrealized losses and fair value, aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position at March 31, 2017 and December 31, 2016. March 31, 2017 Less than 12 Months 12 Months or More Total Description of Securities Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses Municipals $ 28,622,410 $ ) $ 1,063,302 $ ) $ 29,685,712 $ ) Corporates 1,885,000 ) - - 1,885,000 ) Government sponsored mortgage-backed securities and SBA loan pools 31,986,174 ) 6,100,418 ) 38,086,592 ) $ 62,493,584 $ ) $ 7,163,720 $ ) $ 69,657,304 $ ) December 31, 2016 Less than 12 Months 12 Months or More Total Description of Securities Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses Municipals $ 33,084,816 $ ) $ 179,402 $ ) $ 33,264,218 $ ) Corporates 1,996,172 ) 881,100 ) 2,877,272 ) Government sponsored mortgage-backed securities and SBA loan pools 39,570,463 ) 3,649,276 ) 43,219,739 ) $ 74,651,451 $ ) $ 4,709,778 $ ) $ 79,361,229 $ ) 11 Note 4: Loans and Allowance for Loan Losses Categories of loans at March 31, 2017 and December 31, 2016 include: March 31, December 31, Real estate - residential mortgage: One to four family units $ 105,865,028 $ 106,410,559 Multi-family 63,075,156 48,483,523 Real estate - construction 49,829,368 40,912,307 Real estate - commercial 264,957,902 249,580,873 Commercial loans 83,746,015 75,404,732 Consumer and other loans 24,381,166 23,606,306 Total loans 591,854,635 544,398,300 Less: Allowance for loan losses ) ) Deferred loan fees/costs, net ) ) Net loans $ 585,249,149 $ 538,273,640 Classes of loans by aging at March 31, 2017 and December 31, 2016 were as follows: As of March 31, 2017 30-59 Days Past Due 60-89 Days Past Due 90 Days and more Past Due Total Past Due Current Total Loans Receivable Total Loans > 90 Days and Accruing (In Thousands) Real estate - residential mortgage: One to four family units $ 1,459 $ - $ 62 $ 1,521 $ 104,344 $ 105,865 $ - Multi-family - 63,075 63,075 - Real estate - construction - 49,830 49,830 - Real estate - commercial - 1,079 - 1,079 263,879 264,958 - Commercial loans 38 704 574 1,316 82,430 83,746 - Consumer and other loans - 25 2 27 24,354 24,381 - Total $ 1,497 $ 1,808 $ 638 $ 3,943 $ 587,912 $ 591,855 $ - As of December 31, 2016 30-59 Days Past Due 60-89 Days Past Due 90 Days and more Past Due Total Past Due Current Total Loans Receivable Total Loans > 90 Days and Accruing (In Thousands) Real estate - residential mortgage: One to four family units $ 367 $ 495 $ 103 $ 965 $ 105,446 $ 106,411 $ - Multi-family - 48,483 48,483 - Real estate - construction - 40,912 40,912 - Real estate - commercial - 249,581 249,581 - Commercial loans - - 593 593 74,812 75,405 - Consumer and other loans - - 38 38 23,568 23,606 - Total $ 367 $ 495 $ 734 $ 1,596 $ 542,802 $ 544,398 $ - 12 Nonaccruing loans are summarized as follows: March 31, December 31, Real estate - residential mortgage: One to four family units $ 1,904,095 $ 2,060,180 Multi-family - - Real estate - construction 5,361,078 5,446,896 Real estate - commercial 1,240,468 161,491 Commercial loans 1,641,183 925,281 Consumer and other loans 25,247 37,791 Total $ 10,172,071 $ 8,631,639 The following tables present the activity in the allowance for loan losses based on portfolio segment for the three months ended March 31, 2017 and 2016: March 31, 2017 Construction Commercial Real Estate One to four family Multi-family Commercial Consumer and Other Unallocated Total Allowance for loan losses: (In Thousands) Balance, beginning of period $ 1,377 $ 1,687 $ 856 $ 206 $ 1,168 $ 337 $ 111 $ 5,742 Provision charged to expense ) 55 ) 67 ) 5 764 $ 475 Losses charged off - - ) - - ) - $ ) Recoveries 18 - 6 - 2 10 - $ 36 Balance, end of period $ 1,299 $ 1,742 $ 818 $ 273 $ 883 $ 282 $ 875 $ 6,172 March 31, 2016 Construction Commercial Real Estate One to four family Multi-family Commercial Consumer and Other Unallocated Total Allowance for loan losses: (In Thousands) Balance, beginning of period $ 1,246 $ 1,526 $ 821 $ 177 $ 1,382 $ 223 $ 437 $ 5,812 Provision charged to expense 621 ) (3 ) ) 121 64 ) $ 375 Losses charged off - ) - $ ) Recoveries 1 6 8 - - 12 - $ 27 Balance, end of period $ 1,868 $ 1,486 $ 826 $ 159 $ 1,503 $ 270 $ 73 $ 6,185 The following tables present the recorded investment in loans based on portfolio segment and impairment method as of March 31, 2017 and December 31, 2016: March 31, 2017 Construction Commercial Real Estate One to four family Multi-family Commercial Consumer and Other Unallocated Total Allowance for loan losses: (In Thousands) Ending balance: individually evaluated for impairment $ 344 $ - $ 7 $ - $ 471 $ 11 $ - $ 833 Ending balance: collectively evaluated for impairment $ 955 $ 1,742 $ 811 $ 273 $ 412 $ 271 $ 875 $ 5,339 Loans: Ending balance: individually evaluated for impairment $ 5,361 $ $ 1,904 $ - $ $ 112 $ - $ Ending balance: collectively evaluated for impairment $ 44,469 $ $ 103,961 $ 63,075 $ $ 24,269 $ - $ 13 December 31, 2016 Construction Commercial Real Estate One to four family Multi-family Commercial Consumer and Other Unallocated Total Allowance for loan losses: (In Thousands) Ending balance: individually evaluated for impairment $ 302 $ - $ 14 $ - $ 241 $ 45 $ - $ 602 Ending balance: collectively evaluated for impairment $ 1,075 $ 1,687 $ 842 $ 206 $ 927 $ 292 $ 111 $ 5,140 Loans: Ending balance: individually evaluated for impairment $ 5,447 $ $ 2,060 $ - $ $ 106 $ - $ Ending balance: collectively evaluated for impairment $ 35,465 $ $ 104,351 $ 48,483 $ $ 23,500 $ - $ The allowance for loan losses is established as losses are estimated to have occurred through a provision for loan losses charged to income. Loan losses are charged against the allowance when management believes the uncollectability of a loan balance is confirmed. Subsequent recoveries, if any, are credited to the allowance. The allowance for loan losses is evaluated on a regular basis by management and is based upon management’s periodic review of the collectability of the loans in light of historical experience, the nature and volume of the loan portfolio, adverse situations that may affect the borrower’s ability to repay, estimated value of any underlying collateral and prevailing economic conditions. This evaluation is inherently subjective as it requires estimates that are susceptible to significant revision as more information becomes available. The allowance consists of allocated and general components. The allocated component relates to loans that are classified as impaired. For those loans that are classified as impaired, an allowance is established when the discounted cash flows or collateral value of the impaired loan is lower than the carrying value of that loan. The general component covers nonclassified loans and is based on historical charge-off experience and expected loss given default derived from the Bank’s internal risk rating process. Other adjustments may be made to the allowance for pools of loans after an assessment of internal or external influences on credit quality that are not fully reflected in the historical loss or risk rating data. A loan is considered impaired when, based on current information and events, it is probable that the Bank will be unable to collect the scheduled payments of principal or interest when due according to the contractual terms of the loan agreement. Factors considered by management in determining impairment include payment status, collateral value and the probability of collecting scheduled principal and interest payments when due. Loans that experience insignificant payment delays and payment shortfalls generally are not classified as impaired. Management determines the significance of payment delays and payment shortfalls on a case-by-case basis, taking into consideration all of the circumstances surrounding the loan and the borrower, including the length of the delay, the reasons for the delay, the borrower’s prior payment record and the amount of the shortfall in relation to the principal and interest owed. Impairment is measured on a loan-by-loan basis by either the present value of expected future cash flows discounted at the loan’s effective interest rate, the loan’s obtainable market price or the fair value of the collateral if the loan is collateral dependent. Groups of loans with similar risk characteristics are collectively evaluated for impairment based on the group’s historical loss experience adjusted for changes in trends, conditions and other relevant factors that affect repayment of the loans. 14 The following table summarizes the recorded investment in impaired loans at March 31, 2017 and December 31, 2016: March 31, 2017 December 31, 2016 Recorded Balance Unpaid Principal Balance Specific Allowance Recorded Balance Unpaid Principal Balance Specific Allowance (In Thousands) Loans without a specific valuation allowance Real estate - residential mortgage: One to four family units $ 1,857 $ 1,857 $ - $ 2,006 $ 2,006 $ - Multi-family - Real estate - construction 2,964 2,964 - 3,017 3,017 - Real estate - commercial - 161 161 - Commercial loans 597 597 - 622 622 - Consumer and other loans 25 25 - 3 3 - Loans with a specific valuation allowance Real estate - residential mortgage: One to four family units $ 47 $ 47 $ 7 $ 54 $ 54 $ 14 Multi-family - Real estate - construction 2,397 3,630 344 2,430 3,663 302 Real estate - commercial - Commercial loans 471 303 755 241 Consumer and other loans 87 87 11 103 103 45 Total Real estate - residential mortgage: One to four family units $ 1,904 $ 1,904 $ 7 $ 2,060 $ 2,060 $ 14 Multi-family - Real estate - construction 5,361 6,594 344 5,447 6,680 302 Real estate - commercial - 161 161 - Commercial loans 471 925 1,377 241 Consumer and other loans 112 112 11 106 106 45 Total $ $ $ 833 $ 8,699 $ 10,384 $ 602 15 The following table summarizes average impaired loans and related interest recognized on impaired loans for the three months ended March 31, 2017 and 2016: For the Three Months Ended For the Three Months Ended March 31, 2017 March 31, 2016 Average Investment in Impaired Loans Interest Income Recognized Average Investment in Impaired Loans Interest Income Recognized (In Thousands) Loans without a specific valuation allowance Real estate - residential mortgage: One to four family units $ 1,888 $ - $ 2,240 $ - Multi-family - Real estate - construction 2,990 - 5,725 - Real estate - commercial - 1,201 - Commercial loans 601 - 1,352 - Consumer and other loans 10 - 28 - Loans with a specific valuation allowance Real estate - residential mortgage: One to four family units $ 41 $ - $ 32 $ - Multi-family - Real estate - construction 2,415 - 2,350 - Real estate - commercial - Commercial loans - 699 - Consumer and other loans 87 - 83 - Total Real estate - residential mortgage: One to four family units $ 1,929 $ - $ 2,272 $ - Multi-family - Real estate - construction 5,405 - 8,075 - Real estate - commercial - 1,201 - Commercial loans - 2,051 - Consumer and other loans 97 - 111 - Total $ 9,103 $ - $ 13,710 $ - At March 31, 2017, the Bank’s impaired loans shown in the table above included loans that were classified as troubled debt restructurings (“TDR”). The restructuring of a loan is considered a TDR if both (i) the borrower is experiencing financial difficulties and (ii) the creditor has granted a concession. In assessing whether or not a borrower is experiencing financial difficulties, the Bank considers information currently available regarding the financial condition of the borrower. This information includes, but is not limited to, whether (i) the debtor is currently in payment default on any of its debt; (ii) a payment default is probable in the foreseeable future without the modification; (iii) the debtor has declared or is in the process of declaring bankruptcy and (iv) the debtor’s projected cash flow is sufficient to satisfy the contractual payments due under the original terms of the loan without a modification. 16 The Bank considers all aspects of the modification to loan terms to determine whether or not a concession has been granted to the borrower. Key factors considered by the Bank include the debtor’s ability to access funds at a market rate for debt with similar risk characteristics, the significance of the modification relative to unpaid principal balance or collateral value of the debt, and the significance of a delay in the timing of payments relative to the original contractual terms of the loan. The most common concessions granted by the Bank generally include one or more modifications to the terms of the debt, such as (i) a reduction in the interest rate for the remaining life of the debt, (ii) an extension of the maturity date at an interest rate lower than the current market rate for new debt with similar risk, (iii) a reduction on the face amount or maturity amount of the debt as stated in the original loan, (iv) a temporary period of interest-only payments, (v) a reduction in accrued interest, and (vi) an extension of amortization. The following table presents the carrying balance of TDRs as of March 31, 2017 and December 31, 2016: March 31, 2017 December 31, 2016 Real estate - residential mortgage: One to four family units $ 1,386,750 $ 1,564,468 Multi-family - - Real estate - construction 5,361,078 5,446,895 Real estate - commercial 5,736,849 5,736,849 Commercial loans 377,846 401,403 Consumer and other loans - - Total $ 12,862,523 $ 13,149,615 The bank did not have any new TDRs for the three months ending March 31, 2017. The Bank has allocated $372,321 and $329,734 of specific reserves to customers whose loan terms have been modified in TDR as of March 31, 2017 and December 31, 2016, respectively. There were no TDRs for which there was a payment default within twelve months following the modification during the three months ending March 31, 2017 and 2016. A loan is considered to be in payment default once it is 90 days contractually past due under the modified terms. As part of the on-going monitoring of the credit quality of the Bank’s loan portfolio, management tracks loans by an internal rating system. All loans are assigned an internal credit quality rating based on an analysis of the borrower’s financial condition. The criteria used to assign quality ratings to extensions of credit that exhibit potential problems or well-defined weaknesses are primarily based upon the degree of risk and the likelihood of orderly repayment, and their effect on the Bank’s safety and soundness. The following are the internally assigned ratings: Pass: This rating represents loans that have strong asset quality and liquidity along with a multi-year track record of profitability. Special mention: This rating represents loans that are currently protected but are potentially weak. The credit risk may be relatively minor, yet constitute an increased risk in light of the circumstances surrounding a specific loan. Substandard: This rating represents loans that show signs of continuing negative financial trends and unprofitability and therefore, is inadequately protected by the current sound worth and paying capacity of the obligor or of the collateral pledged, if any. Doubtful: This rating represents loans that have all the weaknesses of substandard classified loans with the additional characteristic that the weaknesses make collection or liquidation in full, on the basis of currently existing facts, conditions and values, highly questionable and improbable. 17 Risk characteristics applicable to each segment of the loan portfolio are described as follows. Real estate-Residential 1-4 family: The residential 1-4 family real estate loans are generally secured by owner-occupied 1-4 family residences. Repayment of these loans is primarily dependent on the personal income and credit rating of the borrowers. Credit risk in these loans can be impacted by economic conditions within the Bank’s market areas that might impact either property values or a borrower’s personal income. Risk is mitigated by the fact that the loans are of smaller individual amounts and spread over a large number of borrowers. Real estate-Construction: Construction and land development real estate loans are usually based upon estimates of costs and estimated value of the completed project and include independent appraisal reviews and a financial analysis of the developers and property owners. Sources of repayment of these loans may include permanent loans, sales of developed property or an interim loan commitment from the Bank until permanent financing is obtained. These loans are considered to be higher risk than other real estate loans due to their ultimate repayment being sensitive to interest rate changes, general economic conditions and the availability of long-term financing. Credit risk in these loans may be impacted by the creditworthiness of a borrower, property values and the local economies in the Bank’s market areas. Real estate-Commercial: Commercial real estate loans typically involve larger principal amounts, and repayment of these loans is generally dependent on the successful operations of the property securing the loan or the business conducted on the property securing the loan. These loans are viewed primarily as cash flow loans and secondarily as loans secured by real estate. Credit risk in these loans may be impacted by the creditworthiness of a borrower, property values and the local economies in the Bank’s market areas. Commercial: The commercial portfolio includes loans to commercial customers for use in financing working capital needs, equipment purchases and expansions. The loans in this category are repaid primarily from the cash flow of a borrower’s principal business operation. Credit risk in these loans is driven by creditworthiness of a borrower and the economic conditions that impact the cash flow stability from business operations. Consumer: The consumer loan portfolio consists of various term and line of credit loans such as automobile loans and loans for other personal purposes. Repayment for these types of loans will come from a borrower’s income sources that are typically independent of the loan purpose. Credit risk is driven by consumer economic factors (such as unemployment and general economic conditions in the Bank’s market area) and the creditworthiness of a borrower. The following tables provide information about the credit quality of the loan portfolio using the Bank’s internal rating system as of March 31, 2017 and December 31, 2016: March 31, 2017 Construction Commercial Real Estate One to four family Multi-family Commercial Consumer and Other Total (In Thousands) Rating: Pass $ 44,469 $ 257,325 $ 100,001 $ 63,075 $ 77,345 $ 24,149 $ 566,364 Special Mention - 5,919 2,574 - 4,619 - 13,112 Substandard 5,361 1,714 3,290 - 1,217 232 11,814 Doubtful - 565 - 565 Total $ 49,830 $ 264,958 $ 105,865 $ 63,075 $ 83,746 $ 24,381 $ 591,855 18 December 31, 2016 Construction Commercial Real Estate One to four family Multi-family Commercial Consumer and Other Total (In Thousands) Rating: Pass $ 35,465 $ 242,200 $ 100,367 $ 48,483 $ 69,093 $ 23,380 $ 518,988 Special Mention - 5,922 2,591 - 4,503 - 13,016 Substandard 5,447 1,459 3,453 - 1,225 226 11,810 Doubtful - 584 - 584 Total $ 40,912 $ 249,581 $ 106,411 $ 48,483 $ 75,405 $ 23,606 $ 544,398 For loans amortized at cost, interest income is accrued based on the unpaid principal balance. Loan origination fees net of certain direct origination costs, are deferred and amortized as a level yield adjustment over the respective term of the loan. The accrual of interest on loans is discontinued at the time the loan is 90 days past due unless the loan is well-secured and in process of collection. Past due status is based on contractual terms of the loan. In all cases, loans are placed on nonaccrual or charged off at an earlier date if collection of principal or interest is considered doubtful. All interest accrued but not collected for loans that are placed on nonaccrual or charged off is reversed against interest income. The interest on these loans is accounted for on the cash-basis or cost-recovery method, until qualifying for return to accrual. Loans are returned to accrual status when all the principal and interest amounts contractually due are brought current and future payments are reasonably assured. Note 5: Benefit Plans The Company has stock-based employee compensation plans, which are described in the Company’s 2016 Annual Report. The following tables below summarize transactions under the Company’s equity plans for the three months ended March 31, 2017: Stock Options Number of shares Incentive Stock Option Non- Incentive Stock Option Weighted Average Exercise Price Balance outstanding as of January 1, 2017 60,000 52,500 $ 20.15 Granted - - - Exercised - - - Forfeited ) - 28.43 Balance outstanding as of March 31, 2017 50,000 52,500 $ 19.34 Options exercisable as of March 31, 2017 50,000 52,500 $ 19.34 The total intrinsic value of stock options exercised for the three months ended March 31, 2017 and 2016 was $0 and $153,353, respectively. The total intrinsic value of outstanding stock options (including exercisable) was $566,840 and $401,385 at March 31, 2017 and 2016, respectively. 19 Restricted Stock Number of Shares Weighted Average Grant- Date Fair Value Balance of shares non-vested as of January 1, 2017 60,955 $ 13.62 Granted 12,886 20.35 Vested ) 12.25 Forfeited - - Balance of shares non-vested as of March 31, 2017 46,550 $ 16.29 In February 2017, the Company granted 6,960 shares of restricted stock to directors pursuant to the 2015 Equity Plan of which 6,195 have a cliff vesting at the end of one year and thus, expensed over that same period and 765 shares have a cliff vesting at the end of three years, and thus, expensed over that same period. These shares had a grant date market price of $20.35 per share. The total amount of expense for restricted stock grants to directors (including all previous years grants) during the three months ended March 31, 2017 and 2016 was $33,120 and $30,691, respectively. For the three months ended March 31, 2017 and 2016, the Company granted 5,926 and 14,593 shares of restricted stock to officers that have a cliff vesting at the end of three years. The expense is being recognized over the applicable vesting period. The total amount of expense for restricted stock grants to officers (including all previous years grants) during the three months ended March 31, 2017 and 2016 was $57,687 and $56,166, respectively. On March 29, 2017, the Company granted restricted stock units representing 55,823 hypothetical shares of common stock to officers. There are three possible levels of incentive awards: threshold (25%); target (50%); and maximum (100%). The restricted stock units vest based on two financial performance factors over the period from March 29, 2017 to December 31, 2019 (the “Performance Period”). The two performance measurements of the Company (and the weight given to each measurement) applicable to each award level are as follows: (i) Total Assets (50%) and (ii) Return on Average Assets (50%). In determining compensation expense, the fair value of the restricted stock unit awards was determined based on the closing price of the Company’s common stock on the date of grant, which was $20.48 per share. The expense is being recognized over the applicable vesting period. Due to the fact that the measurements cannot be determined at the time of the grant, the Company estimated that the most likely outcome is the achievement of the target level. If during the Performance Period, additional information becomes available to lead the Company to believe a different level will be achieved for the Performance Period, the Company will reassess the number of units that will vest for the grant and adjust its compensation expense accordingly on a prospective basis. The total amount of expense for restricted stock units during the three months ended March 31, 2017 was $1,654. Total stock-based compensation expense recognized for the three months ended March 31, 2017 and 2016 was $92,461 and $86,857, respectively. As of March31, 2017, there was $1,028,839 of unrecognized compensation expense related to nonvested restricted stock awards, which will be recognized over the remaining vesting period. 20 Note 6: Income Per Common Share For three months ended March 31, 2017 Income Available to Common Stockholders Average Common Shares Outstanding Per Common Share Basic Income per Common Share $ 1,429,241 4,363,071 $ 0.33 Effect of Dilutive Securities 56,952 Diluted Income per Common Share $ 1,429,241 4,420,023 $ 0.32 For three months ended March 31, 2016 Income Available to Common Stockholders Average Common Shares Outstanding Per Common Share Basic Income per Common Share $ 1,276,605 4,360,244 $ 0.29 Effect of Dilutive Securities 50,035 Diluted Income per Common Share $ 1,276,605 4,410,279 $ 0.29 Stock options to purchase 58,500 and 83,500 shares of common stock were outstanding during the three months ended March 31, 2017 and 2016, respectively, but were not included in the computation of diluted income per common share because their exercise price was greater than the average market price of the common shares. Note 7: New Accounting Pronouncements In May 2014, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2014-09, (Topic 606): Revenue from Contracts with Customers (“ASU 2014-09”). The scope of the guidance applies to revenue arising from contracts with customers, except for the following: lease contracts, insurance contracts, contractual rights and obligations within the scope of other guidance and nonmonetary exchanges between entities in the same line of business to facilitate sales to customers. The core principle of the new guidance is that an entity should recognize revenue to reflect the transfer of goods and services to customers in an amount equal to the consideration that the entity receives or expects to receive. ASU 2014-09 is not expected to significantly impact the timing or approach to revenue recognition for financial institutions. Initially, the amendments were effective for public entities for annual reporting periods beginning after December 15, 2016, however, the FASB issued ASU 2015-14 Revenue from Contracts with Customers (Topic 606) – Deferral of the Effective Date ” which deferred the effective date of ASU 2014-09 by one year to annual and interim periods beginning after December 15, 2017. The guidance does not apply to revenue associated with financial instruments, including loans and securities that are accounted for under GAAP, which comprises a significant portion of our revenue stream. As the Company plans to adopt the new guidance in the first quarter of 2018, it is currently evaluating the impact of adopting ASU 2014-09 on its consolidated financial statements, but at this time do not believe the standard will have a significant impact on the financial statements, other than the required new disclosures. In January 2016, the FASB issued ASU 2016-01, Financial Instruments- Overall (Subtopic 825-10): Recognition and Measurement of Financial Assets and Financial Liabilities (“ASU 2016-01”). ASU 2016-01 simplifies the impairment assessment of equity investments, clarifies reporting disclosure requirements for financial instruments measured at amortized cost, and requires the exit price notion be disclosed when measuring fair value of financial instruments. ASU 2016-01 details the required separate presentation in other comprehensive income for the change in fair value of a liability related to change in instrument specific credit risk and details the required separate presentation of financial assets and liabilities by measurement category, and clarifies the guidance for a valuation allowance on deferred tax assets related to available-for-sale securities. ASU 2016-01 is effective for annual and interim reporting periods beginning after December 15, 2017. Adoption of ASU 2016-01 is not expected to have a material impact on our consolidated financial statements. 21 In February 2016, the FASB issued ASU 2016-02, Leases (“ASU 2016-02”). ASU 2016-02 establishes a right-of-use (ROU) model that requires a lessee to record a ROU asset and a lease liability on the balance sheet for all leases with terms longer than 12 months. Leases will be classified as either finance or operating, with classification affecting the pattern of expense recognition in the income statement. ASU 2016-02 is effective for fiscal years beginning after December 15, 2018, including interim periods within those fiscal years. A modified retrospective transition approach is required for lessees for capital and operating leases existing at, or entered into after, the beginning of the earliest comparative period presented in the financial statements, with certain practical expedients available. The Company is currently evaluating the impact of our pending adoption of the new standard on our consolidated financial statements, but at this time do not believe the standard will have a significant impact on the financial statements. In March 2016, the FASB issued ASU 2016-09, Compensation-Stock Compensation (Topic 718): Improvements to Employee Share-Based Payment Accounting . The purpose of the update was to simplify the accounting for share-based payment transactions, including the income tax consequences of such transactions. Under the provisions of the update the income tax consequences of excess tax benefits and deficiencies are to be recognized in income tax expense in the reporting period in which the awards vest. Previously, excess tax benefits or deficiencies impact stockholders’ equity directly to the extent there was a cumulative excess tax benefit.In the event that a tax deficiency had occurred during the reporting period and a cumulative excess tax benefit did not exist, the tax deficiency was recognized in income tax expense under previous GAAP. The update also provided that entities may continue to estimate forfeitures in accounting for stock based compensation or recognize them as they occur. The provisions of this update became effective for interim and annual periods beginning after December 15, 2016. The adoption of this amendment did not have a material impact on the Company’s financial position, results of operations or cash flows. In June 2016, the FASB issued ASU 2016-13, Financial Instruments-Credit Losses (Topic 326): Measurement of Credit Losses on Financial Instruments . Among other things, the amendments in this ASU require the measurement of all expected credit losses for financial assets held at the reporting date based on historical experience, current conditions, and reasonable and supportable forecasts. Financial institutions and other organizations will now use forward-looking information to better inform their credit loss estimates. Many of the loss estimation techniques applied today will still be permitted, although the inputs to those techniques will change to reflect the full amount of expected credit losses. In addition, the ASU amends the accounting for credit losses on available-for-sale debt securities and purchased financial assets with credit deterioration. For SEC filers, the amendments in this ASU are effective for fiscal years, and interim periods within those fiscal years, beginning after December 15, 2019, with later effective dates for non-SEC registrant public companies and other organizations. Early adoption will be permitted for all organizations for fiscal years, and interim periods within those fiscal years, beginning after December 15, 2018. The Company is currently evaluating the provisions of ASU No. 2016-13 to determine the potential impact the new standard will have on the Company’s consolidated financial statements, and it is too early at this time to determine the impact on the financial statements. In August 2016, the FASB issued ASU 2016-15, Statement of Cash Flows (Topic 230): Classification of Certain Cash Receipts and Cash Payments. The update is intended to reduce the diversity in practice around how certain transactions are classified within the statement of cash flows with respect to eight types of cash flows. This new accounting guidance will be effective for interim and annual reporting periods beginning after December 15, 2017. Adoption of ASU 2016-15 is not expected to have a material impact on our consolidated financial statements. 22 In March 2017, the FASB issued ASU 2017-08, Receivables-Nonrefundable Fees and Other Costs (Subtopic) 310-20): Premium Amortization of Purchased Callable Debt Securities . The amendments in this ASU shorten the amortization period for certain callable debt securities held at a premium. The amendments require the premium to be amortized to the earliest call date. The amendments do not require an accounting change for securities held at a discount; the discount continues to be amortized to maturity. The amendment will be effective for interim and annual reporting periods beginning after December 15, 2018. The Company has elected to early adopt ASU 2017-08 and it will not have an effect on its consolidated financial statements. Note 8: Disclosures about Fair Value of Assets and Liabilities ASC Topic 820, Fair Value Measurements , defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. Topic 820 also specifies a fair value hierarchy which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. The standard describes three levels of inputs that may be used to measure fair value: Level 1 : Quoted prices in active markets for identical assets or liabilities Level 2 : Observable inputs other than Level 1 prices, such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities Level 3 : Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities The following is a description of the inputs and valuation methodologies used for assets measured at fair value on a recurring basis and recognized in the accompanying condensed consolidated balance sheets, as well as the general classification of such assets pursuant to the valuation hierarchy. Available-for-sale securities: Where quoted market prices are available in an active market, securities are classified within Level 1 of the valuation hierarchy. Level 1 securities include equity securities. If quoted market prices are not available, then fair values are estimated by using pricing models, quoted prices of securities with similar characteristics or discounted cash flows. For these investments, the inputs used by the pricing service to determine fair value may include one or a combination of observable inputs such as benchmark yields, reported trades, broker/dealer quotes, issuer spreads, two-sided markets, benchmark securities, bid offers and reference data market research publications and are classified within Level 2 of the valuation hierarchy. Level 2 securities include U.S. government agencies, municipal securities and government sponsored mortgage-backed securities. The Company has no Level 3 securities. 23 The following table presents the fair value measurements of assets recognized in the accompanying condensed consolidated balance sheets measured at fair value on a recurring basis and the level within the fair value hierarchy in which the fair value measurements fall at March 31, 2017 and December 31, 2016 (dollar amounts in thousands): 3/31/2017 Financial assets: Level 1 inputs Level 2 inputs Level 3 inputs Total fair value Debt securities: Municipals $ - $ 38,580 $ - $ 38,580 Corporates - 7,107 - 7,107 Government sponsored mortgage-backed securities and SBA loan pools - 45,459 - 45,459 Available-for-sale securities $ - $ 91,146 $ - $ 91,146 12/31/2016 Financial assets: Level 1 inputs Level 2 inputs Level 3 inputs Total fair value Debt securities: Municipals $ - $ 38,338 $ - $ 38,338 Corporates - 7,053 - 7,053 Government sponsored mortgage-backed securities and SBA loan pools - 47,008 - 47,008 Available-for-sale securities $ - $ 92,399 $ - $ 92,399 The following is a description of the valuation methodologies used for assets measured at fair value on a nonrecurring basis and recognized in the accompanying statements of financial condition, as well as the general classification of such assets pursuant to the valuation hierarchy. Foreclosed Assets Held for Sale : Fair value is estimated using recent appraisals, comparable sales and other estimates of value obtained principally from independent sources, adjusted for selling costs and discounts based on management’s assessment of the condition and marketability of the collateral.
